 1   DANIEL W. ANDERSON, ESQ.
     Nevada Bar No. 9955
 2   MILLS & ANDERSON
 3   703 S. 8TH Street
     Las Vegas, Nevada 89101
 4   (702) 386-0030
     Attorneys for Plaintiff
 5   attorneys@millsnv.com
 6
                                 UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
 9                                                )     CASE NO.: 2:19-CV-00725-JCM-CWH
                                                  )
10     LA MOJARRA LOCA, INC.                      )
                                                  )
11
              Plaintiff,                          )       STIPULATION AND PROPOSED
12     v.                                         )      ORDER TO EXTEND TIME TO FILE
                                                  )              OPPOSITION
13     WELLS FARGO FINANCIAL                      )
       SERVICES LLC; WELLS FARGO                  )                   (First Request)
14
       BANK, N.A.; WELLS FARGO &                  )
15     CO.; FIRST DATA MERCHANT                   )
       SERVICES CORPORATION, DOES                 )
16     I-X INDIVIDUALLY; ROE                      )
17     CORPORATIONS I-X.                          )
                                                  )
18          Defendant.                            )
                                                  )
19
20          Pursuant to LR 7-1, and 7-2 and LR IA 6-1 and 6-2, Plaintiff, LA MOJARRA LOCA,
21
     INC., by and through Daniel W. Anderson, Esq. and Defendants WELLS FARGO FINANCIAL
22
     SERVICES LLC; WELLS FARGO BANK, N.A.; WELLS FARGO & CO.; FIRST DATA
23
     MERCHANT SERVICES, by and through Jarrod L. Rickard, Esq., hereby stipulate to extend
24
     Plaintiff’s time to file an opposition to Defendants’ Motion to Dismiss or in the Alternative to
25
     Transfer Venue. The stipulation is based on the following:
26
        1. Plaintiff filed its complaint against Defendants in Clark County District Court on March
27
     12, 2019 and served Defendants on March 29, 2019.
28



                                                Page 1 of 2
 1     2. Defendants filed their notice or removal to this Court on April 29, 2019 and subsequently
 2   filed a Motion to Dismiss or in the Alternative to Transfer Venue on May 6, 2019.
 3     3. Plaintiff’s counsel logged into CM ECF on June 6, 2019 to check on the status of
 4   Defendants’ answer and discovered that a Motion to Dismiss had been filed. However, Plaintiff’s
 5   scounsel had not received notice or service of the filing.
 6     4. The lack of notice and service was due to the fact that the email address on file with the
 7
     Court for Plaintiff’s counsel, danderson@millsandmillsllc.com, was from a domain that is no
 8
     longer in use by the firm. Counsel did not realize the email address had not been updated, but
 9
     immediately updated the address to dan@millsnv.com, which uses the firm’s current domain
10
     and is counsel’s correct address.
11
       5. Counsel submits that the foregoing constitutes excusable neglect and hereby stipulates to
12
     extend the time for filing of Plaintiff’s opposition to Friday, June 13, 2019.
13
     Dated this___day of June 2019
14
     MILLS & ANDERSON                             SEMENZA| KIRCHER| RICKARD
15
16   /S/ Daniel W. Anderson                       /s/ Jarrod L. Rickard
     DANIEL W. ANDERSON, ESQ.                     Lawrence J. Semenza, III, Bar No. 7174
17   Nevada Bar No. 9955                          Christopher D. Kircher, Bar No. 11176
     703 South 8th Street                         Jarrod L. Rickard, Bar No. 10203
18   Las Vegas, Nevada 89101                      Katie L. Cannata, Esq., Bar No. 14848
19   (702) 386-0030                               10161 Park Run Dr., Ste. 150
     Attorneys for Plaintiff                      Las Vegas, Nevada 89145
20                                                Attorneys for Defendants
21
22
23                                                       IT IS SO ORDERED

24                                                      ________________________________
25                                                      JUDGE JAMES
                                                        UNITED STATES C. DISTRICT
                                                                         MAHAN JUDGE
                                                                June 12, 2019
26                                                      DATED: _________________
27
28



                                                 Page 2 of 2
